IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                   NOS. WR-87,336-02, WR-87,336-03 AND WR-87,336-04


                               IN RE BRYICE MINTER, Relator


              ON APPLICATIONS FOR WRITS OF MANDAMUS
 CAUSE NOS. 1472331-B, 142501-A AND 142515-A IN THE 263RD DISTRICT COURT
                           FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Relator has filed motion for leave to file three applications for writs of mandamus under this

Court’s original jurisdiction. He contends that he filed three applications for writs of habeas corpus

in Harris County and his applications have not been properly forwarded to this Court.

       Respondent, the District Clerk of Harris County, shall forward Relator’s habeas applications

to this Court, respond that Relator has not filed habeas applications in Harris County, forward copies

of orders designating issues together with correspondence documenting the date the State received

Relator’s habeas applications, or forward a copy of an order establishing new deadlines in

accordance with the Supreme Court's emergency orders regarding the COVID-19 State of Disaster.

See TEX. CODE CRIM. PROC. art. 11.07, § 3(c)and (d); TEX.R.APP.P.73.4(b)(5); Twenty-Ninth
                                                                                                   2

Emergency Order Regarding the Covid-19 State of Disaster, No. 20-9135 (Tex. Nov. 11, 2020)..

See TEX . CODE CRIM . PROC. art. 11.07, § 3(c) and (d); TEX . R. APP . P. 73.4(b)(5). This motion for

leave to file will be held. Respondent shall comply with this order within thirty days from the date

of this order.



Filed: January 27, 2021
Do not publish